                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


HARRY KEITH MILLER                                                                PLAINTIFF


v.                                  Civil No. 6:19-cv-6083


ROBERT JONES and
NURSE ROBERTSON                                                                 DEFENDANTS

                                           ORDER


       Before the Court is the Report and Recommendation filed August 7, 2019, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 8. Judge Ford recommends that all claims against Defendant Jones in his official and

individual capacities be dismissed. Judge Ford further recommends that the official capacity

claim against Defendant Robertson be dismissed. No party has filed objections to the Report and

Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1).

       Upon review, the Court adopts the Report and Recommendation in toto. Accordingly, all

claims against Defendant Jones in his official and individual capacities are DISMISSED

WITHOUT PREJUDICE. The official claim capacity claim against Defendant Robertson is

DISMISSED WITHOUT PREJUDICE. Plaintiff’s personal capacity claim against Defendant

Robertson alleging that he refused to treat Plaintiff’s neck and back pain remain for further

consideration by the magistrate judge.

       IT IS SO ORDERED, this 6th day of September, 2019.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
